UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended June 30, 2011 Commission File No. 0-9115 MATTHEWS INTERNATIONAL CORPORATION (Exact Name of registrant as specified in its charter) PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 31, 2011, shares of common stock outstanding were: Class A Common Stock 29,234,875 shares PART I - FINANCIAL INFORMATION MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollar amounts in thousands, except per share data) June 30, 2011 September 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Investments Property, plant and equipment: Cost Less accumulated depreciation ) ) Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Long-term debt, current maturities $ $ Accounts payable Accrued compensation Accrued income taxes Other current liabilities Total current liabilities Long-term debt Accrued pension Postretirement benefits Deferred income taxes Environmental reserve Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Shareholders' equity-Matthews: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total shareholders’ equity-Matthews Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended Nine Months Ended June 30, June 30, Sales $ Cost of sales ) Gross profit Selling and administrative expenses ) Operating profit Investment income (loss) ) Interest expense ) Other income (deductions), net ) Income before income taxes Income taxes ) Net income Less: net income attributable tononcontrolling interests ) Net income attributable toMatthews shareholders $ Earnings per share attributable to Matthews shareholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY for the nine months ended June 30, 2011 and 2010 (Unaudited) (Dollar amounts in thousands, except per share data) Shareholders’ Equity - Matthews Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2010 $ ) $ ) $ $ Net income - Minimum pension liability - Translation adjustment - Fair value of derivatives - - - ) - - ) Total comprehensive income Stock-based compensation - Purchase of394,208 shares of treasury stock - ) - ) Issuance of 283,897sharesof treasury stock - ) - - - Dividends, $.24 per share - - ) - - - ) Distributions to noncontrolling interests ) ) Arrangement- noncontrolling interest ) ) Balance, June 30, 2011 $ ) $ ) $ $ Shareholders’ Equity - Matthews Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2009 $ ) $ ) $ $ Net income - Minimum pension liability - Translation adjustment - - - ) - ) ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Purchase of 634,300 shares of treasury stock - ) - ) Issuance of32,090 shares of treasury stock - ) - - - Dividends, $.21 per share - - ) - - - ) Distributions to noncontrolling interests ) ) Arrangement- noncontrolling interest Balance, June 30, 2010 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollar amounts in thousands, except per share data) Nine Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on investments ) ) (Gain) loss on sale of assets ) Stock-based compensation expense Change in deferred taxes ) ) Changes in working capital items ) Decrease (increase) in other assets ) Decrease in other liabilities ) ) Increase in pension and postretirement benefits Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Proceeds from sale of assets Proceeds from sale of investments 1 Purchases of investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Proceeds from the sale of treasury stock Purchases of treasury stock ) ) Excess tax benefit of share-based compensation arrangements 73 70 Dividends ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents $ ) $ ) Non-cash investing and financing activities: Acquisition of equipment under capital lease $ $ - The accompanying notes are an integral part of these consolidated financial statements. 5 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2011 (Dollar amounts in thousands, except per share data) Note 1.Nature of Operations Matthews International Corporation ("Matthews" or the “Company”), founded in 1850 and incorporated in Pennsylvania in 1902, is a designer, manufacturer and marketer principally of memorialization products and brand solutions.Memorialization products consist primarily of bronze and granite memorials, other memorialization products, caskets and cremation equipment for the cemetery and funeral home industries.Brand solutions include graphics imaging products and services, marking products and merchandising solutions. The Company's products and operations are comprised of six business segments:Bronze, Casket, Cremation, Graphics Imaging, Marking Products and Merchandising Solutions.The Bronze segment is a leading manufacturer of cast bronze and granite memorials, other memorialization products, cast and etched architectural products and is a leading builder of mausoleums in the United States.The Casket segment is a leading casket manufacturer and distributor in North America and produces a wide variety of wood and metal caskets.The Cremation segment is a leading designer and manufacturer of cremation equipment and cremation caskets. The Graphics Imaging segment provides brand management, printing plates, gravure cylinders, pre-press services and imaging services for the primary packaging and corrugated industries.The Marking Products segment designs, manufactures and distributes a wide range of marking and coding equipment and consumables, and industrial automation products for identifying, tracking and conveying various consumer and industrial products, components and packaging containers.The Merchandising Solutions segment designs and manufactures merchandising displays and systems and provides creative merchandising and marketing solutions services. The Company has manufacturing and marketing facilities in the United States, Mexico, Canada, Europe, Australia and Asia. Note 2.Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information for commercial and industrial companies and the instructions to Form10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. Operating results for the nine months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2011. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended September30, 2010.The consolidated financial statements include all domestic and foreign subsidiaries in which the Company maintains an ownership interest and has operating control.All intercompany accounts and transactions have beeneliminated. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 3.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A three level fair value hierarchy is used to prioritize the inputs used in valuations, as defined below: Level 1:Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities in active markets. Level 2:Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly or indirectly. Level 3:Unobservable inputs for the asset or liability. As of June 30, 2011 and September 30, 2010, the fair values of the Company’s assets and liabilities measured on a recurring basis are categorized as follows: June 30, 2011 September 30, 2010 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Short-term investments $ - - $ $ - - $ Trading securities - Total assets at fair value $ - - $ $ - - $ Liabilities: Derivatives (1) - $ - $ - $ - $ Total liabilities at fair value - $ - $ - $ - $ (1)Interest rate swaps are valued based on observable market swap rates. Note 4.Inventories Inventories consisted of the following: June 30, 2011 September 30, 2010 Raw materials $ $ Work in process Finished goods $ $ 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt In December 2010, the Company entered into a new domestic Revolving Credit Facility with a syndicate of financial institutions.The maximum amount of borrowings available under the new facility is $300,000 and borrowings under the facility bear interest at LIBOR plus a factor ranging from 1.00% to 1.50% based on the Company’s leverage ratio.The facility’s maturity is December 2015.The new facility replaced the Company’s $225,000 Revolving Credit Facility.The leverage ratio is defined as net indebtedness divided by EBITDA (earnings before interest, taxes, depreciation and amortization).The Company is required to pay an annual commitment fee ranging from .20% to .30% (based on the Company’s leverage ratio) of the unused portion of the facility. The Revolving Credit Facility requires the Company to maintain certain leverage and interest coverage ratios.A portion of the facility (not to exceed $25,000) is available for the issuance of commercial and standby letters of credit.Outstanding borrowings on the Revolving Credit Facilities were $204,000 and $187,000 as of June 30, 2011 and September 30, 2010, respectively.The weighted-average interest rate on outstanding borrowings on these facilities at June 30, 2011 and 2010 was 2.98% and 2.94%, respectively. The Company has entered into the following interest rate swaps: Effective Date Amount Fixed Interest Rate Interest Rate Spread at June 30, 2011 Maturity Date September 2007 4.77% 1.25% September 2012 May 2008 3.72% 1.25% September 2012 October 2008 3.46% 1.25% October 2011 May 2011 1.37% 1.25% May 2014 November 2011 2.13% 1.25% November 2014 March 2012 2.44% 1.25% March 2015 September 2012 3.03% 1.25% December 2015 The interest rate swaps have been designated as cash flow hedges of the future variable interest payments under the Revolving Credit Facility which are considered probable of occurring.Based on the Company’s assessment, all of the critical terms of each of the hedges matched the underlying terms of the hedged debt and related forecasted interest payments, and as such, these hedges were considered highly effective. The fair value of the interest rate swaps reflected an unrealized loss of $4,577 ($2,792 after tax) at June 30, 2011 that is included in shareholders’ equity as part of accumulated other comprehensive loss.Assuming market rates remain constant with the rates at June 30, 2011, approximately $1,331 of the $2,792 loss included in accumulated other comprehensive loss is expected to be recognized in earnings as an adjustment to interest expense over the next twelve months. At June 30, 2011 and September 30, 2010, the interest rate swap contracts were reflected as a liability on the balance sheets.The following derivatives are designated as hedging instruments: Liability Derivatives Balance Sheet Location: June 30, 2011 September 30, 2010 Current liabilities: Other current liabilities $ $ Long-term liabilities Other liabilities Total derivatives $ $ 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The loss recognized on derivatives was as follows: Location of Derivatives in Gain or (Loss) Amount of Amount of Cash Flow Recognized in Loss Recognized Loss Recognized Hedging Income (Loss) on in Income (Loss) in Income (Loss) Relationships Derivative on Derivatives on Derivatives Three Months ended June 30, Nine Months ended June 30, Interest rate swaps Interest expense $ (719) $ (926) $ (2,178) $ (2,819) The Company recognized the following losses in accumulated other comprehensive loss (“OCL”): Location of Gain or (Loss) Reclassified Amount of Gain or (Loss) from Reclassified from Amount of Gain or Accumulated Accumulated OCL into Derivatives in (Loss) Recognized in OCL into Income Cash Flow OCL on Derivatives Income (Effective Portion*) Hedging Relationships June 30, June 30, (Effective Portion*) June 30, June 30, Interest rate swaps $ (1,410) $ (1,145) Interest expense $ (1,329) $ (1,720) *There is no ineffective portion or amount excluded from effectiveness testing. The Company, through certain of its German subsidiaries, has a credit facility with a European bank.The maximum amount of borrowings available under this facility was 25.0 million Euros ($36,255).Outstanding borrowings under the credit facility totaled 23.6 million Euros ($34,225) at June 30, 2011 and 12.0 million Euros ($16,361) at September 30, 2010.The weighted-average interest rate on outstanding borrowings under this facility at June 30, 2011 and 2010 was 2.27% and 1.58%, respectively. The Company, through its German subsidiary, Saueressig GmbH & Co. KG (“Saueressig”), has several loans with various European banks.Outstanding borrowings under these loans totaled 8.5 million Euros ($12,262) and 7.9 million Euros ($10,816) at June 30, 2011 and September 30, 2010, respectively. The weighted-average interest rate on outstanding borrowings of Saueressig at June 30, 2011 and 2010 was 6.02% and 6.05%, respectively. 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The Company, through its wholly-owned subsidiary, Matthews International S.p.A., has several loans with various Italian banks.Outstanding borrowings on these loans totaled 7.5 million Euros ($10,830) and 10.8 million Euros ($14,680) at June 30, 2011 and September 30, 2010, respectively.Matthews International S.p.A. also has four lines of credit totaling 11.4 million Euros ($16,489) with the same Italian banks.There were no outstanding borrowings on these lines at June 30, 2011, and outstanding borrowings on these lines totaled 2.1 million Euros ($2,834) at September 30, 2010.The weighted-average interest rate on outstanding Matthews International S.p.A. borrowings at June 30, 2011 and 2010 was 3.26% and 3.61%, respectively. As of June 30, 2011 the fair value of the Company’s long-term debt, including current maturities, approximated the carrying value included in the Condensed Consolidated Balance Sheet.At September 30, 2010, the fair value of the Company’s long-term debt, including current maturities, was approximately $225,052. Note 6.Share-Based Payments The Company maintains an equity incentive plan (the “2007 Equity Incentive Plan”) that provides for the grants of stock options, restricted shares, stock-based performance units and certain other types of stock-based awards. Under the 2007 Equity Incentive Plan, which has a ten-year term, the maximum number of shares available for grants or awards is an aggregate of 2,200,000.The Company also maintains a stock incentive plan (the “1992 Incentive Stock Plan”) that previously provided for grants of stock options, restricted shares and certain other types of stock-based awards.There will be no further grants under the 1992 Incentive Stock Plan.At June 30, 2011, there were 1,134,844shares reserved for future issuance under the 2007 Equity Incentive Plan. Both plans are administered by the Compensation Committee of the Board of Directors. The option price for each stock option granted under either plan may not be less than the fair market value of the Company's common stock on the date of grant.Outstanding stock options are generally exercisable in one-third increments upon the attainment of 10%, 33% and 60% appreciation in the market value of the Company’s Class A Common Stock.In addition, options generally vest in one-third increments after three, four and five years, respectively, from the grant date (but, in any event, not until the attainment of the market value thresholds).The options expire on the earlier of ten years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company generally settles employee stock option exercises with treasury shares.With respect to outstanding restricted share grants, generally one-half of the shares vest on the third anniversary of the grant.For shares granted prior to fiscal 2011, the remaining one-half of the shares vest in one-third increments upon attainment of 10%, 25% and 40% appreciation in the market value of the Company’s Class A Common Stock. For shares granted in fiscal 2011, the remaining one-half of the shares vest in one-third increments upon attainment of 5%, 15% and 25% appreciation in the market value of the Company’s Class A Common Stock.Additionally, beginning in fiscal 2009, restricted shares cannot vest until the first anniversary of the grant date.Unvested restricted shares generally expire on the earlier of five years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company issues restricted shares from treasury shares. For the three-month periods ended June 30, 2011 and 2010, total stock-based compensation cost totaled $1,693 and $1,633, respectively.For the nine-month periods ended June 30, 2011 and 2010, total stock-based compensation cost totaled $5,301 and $4,926, respectively.The associated future income tax benefit recognized was $660 and $636 for the three-month periods ended June 30, 2011 and 2010, respectively, and $2,067 and $1,921 for the nine-month periods ended June 30, 2011 and 2010, respectively. 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments (continued) For the three-month periods ended June 30, 2011 and 2010, the amount of cash received from the exercise of stock options was $1,079 and $23, respectively. For the nine-month periods ended June 30, 2011 and 2010, the amount of cash received from the exercise of stock options was $1,570 and $749, respectively. In connection with these exercises, the tax benefits realized by the Company were $421 and $8 for the three-month periods ended June 30, 2011 and 2010, respectively, and $612and $159 for the nine-month periods ended June 30, 2011 and 2010, respectively. Changes to restricted stock for the nine months ended June 30, 2011 were as follows: Weighted- average grant-date Shares fair value Non-vested at September 30, 2010 $ Granted Vested ) Expired or forfeited ) Non-vested at June 30, 2011 As of June 30, 2011, the total unrecognized compensation cost related to unvested restricted stock was $5,104 and is expected to be recognized over a weighted average period of 1.5years. The transactions for shares under options for the nine months ended June 30, 2011 were as follows: Weighted- Weighted- average Aggregate average remaining intrinsic Shares exercise price contractual term value Outstanding, September 30, 2010 $ Granted - - Exercised ) Expired or forfeited ) Outstanding, June 30, 2011 $ Exercisable, June 30, 2011 $ No shares were earned during the three-month and nine-month periods ended June 30, 2011. No shares were earned during the three-month period ended June 30, 2010.The fair value of shares earned during the nine-month period ended June 30, 2010 was $3,120.The intrinsic value of options (which is the amount by which the stock price exceeded the exercise price of the options on the date of exercise) exercised during the nine-month periods ended June 30, 2011 and 2010 was $721and $479, respectively. 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments (continued) The transactions for non-vested options for the nine months ended June 30, 2011 were as follows: Weighted-average grant-date Non-vested shares: Shares fair value Non-vested at September 30, 2010 $ Granted - - Vested - - Expired or forfeited ) Non-vested at June 30, 2011 As of June 30, 2011, the total unrecognized compensation cost related to non-vested stock options was approximately $88. This cost is expected to be recognized over a weighted-average period of 0.4 years in accordance with the vesting periods of the options. The fair value of each restricted stock grant is estimated on the date of grant using a binomial lattice valuation model.The following table indicates the assumptions used in estimating fair value of restricted stock for the nine months ended June 30, 2011 and 2010. Nine Months Ended June 30, Expected volatility % % Dividend yield % .8 % Average risk free interest rate % % Average expected term (years) The risk free interest rate is based on United States Treasury yields at the date of grant. The dividend yield is based on the most recent dividend payment and average stock price over the 12 months prior to the grant date.Expected volatilities are based on the historical volatility of the Company’s stock price.The expected term represents an estimate of the average period of time for restricted shares to vest.The option characteristics for each grant are considered separately for valuation purposes. Under the Company’s Director Fee Plan, directors (except for the Chairman of the Board) who are not also officers of the Company each receive, as an annual retainer fee, either cash or shares of the Company's Class A Common Stock equivalent to $60.The equivalent amount paid to a non-employee Chairman of the Board is $130. Where the annual retainer fee is provided in shares, each director may elect to be paid these shares on a current basis or have such shares credited to a deferred stock account as phantom stock, with such shares to be paid to the director subsequent to leaving the Board.The value of deferred shares is recorded in other liabilities.A total of 14,794 shares had been deferred under the DirectorFee Plan at June 30, 2011.Additionally, directors who are not also officers of the Company each receive an annual stock-based grant (non-statutory stock options, stock appreciation rights and/or restricted shares) with a value of $80.A total of 22,300 stock options have been granted under the plan.At June 30, 2011, 17,800 options were outstanding and vested. Additionally, 64,923 shares of restricted stock have been granted under the plan, 23,623 of which were unvested at June 30, 2011.A total of 300,000 shares have been authorized to be issued under the Director Fee Plan. 12 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 7.Earnings Per Share Attributable to Matthews’ Shareholders The information used to compute earnings per share attributable to Matthews’ common shareholders was as follows: Three Months Ended Nine Months Ended June 30, June 30, Net income attributable to Matthews shareholders $ Less: dividends and undistributed earnings allocated to participating securities Net income available to Matthews shareholders $ Weighted-average shares outstanding (in thousands): Basic shares Effect of dilutive securities: Stock options 17 25 18 25 Phantom stock units 15 24 18 27 Diluted shares Options to purchase 287,535 and 292,968shares of common stock were not included in the computation of diluted earnings per share for the three months and nine months ended June 30, 2011, respectively, because the inclusion of these options would be anti-dilutive.Options to purchase 616,783 and 805,671 shares of common stock were not included in the computation of diluted earnings per share for the three months and nine months ended June 30, 2010, respectively, because the inclusion of these options would be anti-dilutive. Note 8.Pension and Other Postretirement Benefit Plans The Company provides defined benefit pension and other postretirement plans to certain employees. Net periodic pension and other postretirement benefit cost for the plans included the following: Pension Other Postretirement Three months ended June 30, Service cost $ Interest cost Expected return on plan assets ) ) - - Amortization: Prior service cost 6 ) ) ) Net actuarial loss Net benefit cost $ 13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 8.Pension and Other Postretirement Benefit Plans (continued) Pension Other Postretirement Nine months ended June 30, Service cost $ Interest cost Expected return on plan assets ) ) - - Amortization: Prior service cost 18 ) ) ) Net actuarial loss Net benefit cost $ Benefit payments under the Company’s principal retirement plan are made from plan assets, while benefit payments under the postretirement benefit plan are made from the Company’s operating funds.Under IRS regulations, the Company is not required to make any significant contributions to its principal retirement plan in fiscal year 2011.Contributions made and anticipated for fiscal year 2011 are as follows: Contributions Pension Other Postretirement Contributions during the nine months ended June 30, 2011: Supplemental retirement plan $ $ - Other postretirement plan - Additional contributions expected in fiscal 2011: Supplemental retirement plan - Other postretirement plan - Note 9.Income Taxes The Company’s effective tax rate for the nine months ended June 30, 2011 was 34.2%, compared to 35.3% for the same period last year.The fiscal 2011 tax rate reflects the favorable impact from implementation of European operating structure initiatives in fiscal 2011.In addition, the effective tax rates for the first nine months of fiscal 2011 and 2010 reflect the favorable impact of adjustments totaling $606 and $656, respectively, in income tax expense related to changes in estimated tax accruals and the closure of open tax periods.Excluding these adjustments from both periods, the Company’s effective tax rate was 34.9% and 36.1% for the nine months ended June 30, 2011 and 2010, respectively.The Company’s effective tax rate for the fiscal 2010 full year was 35.8%, excluding the impact of unusual items.The difference between the Company’s effective tax rate and the Federal statutory rate of 35.0% primarily reflected the impact of state taxes, offset partially by lower foreign income taxes. The Company had unrecognized tax benefits (excluding penalties and interest) of $3,056 and $3,422 on June 30, 2011 and September 30, 2010, respectively, all of which, if recorded, would impact the 2011 annual effective tax rate.It is reasonably possible that $99 of the unrecognized tax benefits could be recognized in the next 12 months primarily due to tax examinations and the expiration of statutes related to specific tax positions. 14 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 9.Income Taxes (continued) The Company classifies interest and penalties on tax uncertainties as a component of the provision for income taxes. The Company included $561 in interest and penalties in the provision for income taxes for the first nine months of fiscal 2011. Total penalties and interest accrued were $1,851 and $2,412 at June 30, 2011 and September 30, 2010, respectively.These accruals may potentially be applicable in the event of an unfavorable outcome of uncertain tax positions. The Company is currently under examination in several tax jurisdictions and remains subject to examination until the statute of limitations expires for those tax jurisdictions.As of June 30, 2011, the tax years that remain subject to examination by major jurisdiction generally are: United States – Federal 2008 and forward United States – State 2007 and forward Canada 2006 and forward Europe 2002 and forward United Kingdom 2009 and forward Australia 2006 and forward Asia 2004 and forward Note 10.Segment Information The Company's products and operations consist of two principal businesses that are comprised of three operating segments each, as described under Nature of Operations (Note 1):Memorialization Products (Bronze, Casket, Cremation) and Brand Solutions (Graphics Imaging, Marking Products, Merchandising Solutions).Management evaluates segment performance based on operating profit (before income taxes) and does not allocate non-operating items such as investment income, interest expense, other income (deductions), net, and net income attributable to noncontrolling interests. Information about the Company's segments follows: Three Months Ended Nine Months Ended June 30, June 30, Sales to external customers: Memorialization: Bronze $ Casket Cremation Brand Solutions: Graphics Imaging Marking Products Merchandising Solutions $ 15 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 10.Segment Information (continued) Three Months Ended Nine Months Ended June 30, June 30, Operating profit: Memorialization: Bronze $ Casket Cremation Brand Solutions: Graphics Imaging Marking Products Merchandising Solutions $ Note 11.Acquisitions In April 2011, the Company completed the purchase of the remaining 22% interest in Saueressig for 19.3 million Euros ($27,390), completing the option agreement in connection with the May 2008 acquisition of a 78% interest in Saueressig. In March 2011, the Company acquired Innovative Picking Technologies, Inc. (“IPTI”), a manufacturer of paperless order fulfillment systems.The transaction is intended to expand the Company’s presence and product breadth in the marking products industry. In October 2010, the Company acquired Freeman Metal Products, Inc. and its affiliated companies (“Freeman”), a manufacturer and distributor of caskets.The purchase price for the acquisition was $22,800, plus additional consideration up to $6,000 contingent on operating performance over the next three years.The transaction is intended to provide synergies in the manufacturing and distribution of caskets and expand the Company’s market presence in the Southeast and South Central regions of the United States. In October 2010, the Company acquired the remaining 25% interest in Rudolf Reproflex GmbH & Co. KG (“Reproflex”).The Company acquired a 75% interest in Reproflex in 2001. Note 12.Goodwill and Other Intangible Assets Goodwill related to business combinations is not amortized but is subject to annual review for impairment. In general, when the carrying value of a reporting unit exceeds its implied fair value, an impairment loss must be recognized. For purposes of testing for impairment, the Company uses a discounted cash flow technique. Intangible assets are amortized over their estimated useful lives unless such lives are considered to be indefinite. A significant decline in cash flows generated from these assets may result in a write-down of the carrying values of the related assets. 16 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 12.Goodwill and Other Intangible Assets (continued) The Company performed its annual impairment review in the second fiscal quarter of 2011 and determined that no additional adjustments to the carrying values of goodwill or indefinite-lived intangible assets were necessary. A summary of the carrying amount of goodwill attributable to each segment as well as the changes in such amounts are as follows: Graphics Marking Merchandising Bronze Casket Cremation Imaging Products Solutions Consolidated Goodwill $ Accumulated impairment losses ) - ) ) - - ) Balance at September 30, 2010 $ Additions during period - - - Translation and otheradjustments - - Goodwill Accumulated impairment losses ) - ) ) - - ) Balance at June 30, 2011 $ The addition to Casket goodwill primarily represents the acquisition of Freeman; the addition to Graphics goodwill represents the acquisition of the remaining 25% interest in Reproflex; and the addition to Marking Products goodwill represents the acquisition of IPTI. The following tables summarize the carrying amounts and related accumulated amortization for intangible assets as of June 30, 2011 and September 30, 2010, respectively. Carrying Accumulated Amount Amortization Net June 30, 2011: Trade names $ $
